DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on August 17, 2022 has been entered. The claims pending in this application are claims 1, 3, 7, 15, 17, 19, and 20 wherein claim 15 has been withdrawn due to the restriction requirement mailed on March 20, 2019. The rejection not reiterated from the previous office action is hereby withdrawn in view of applicant’s amendment filed on August 17, 2022. Claims 1, 3, 7, 17, 19, and 20 will be examined. 

Claim Objections
Claim 1 is objected to because of the following informalities: (1) “a droplet” in line 4 should be “a droplets”; (2) “on the droplets” in line 8 should be “in the droplets”; (3) “the droplet” in lines 8, 11, 14, 17, and 20 should be “the droplets”; (4) “the droplet” in line 21 should be “each of the droplets”; and (4) “a wavelength of the first fluorescence” in line 22 should be “the wavelength of the first fluorescence’. 
Claim 17 is objected to because of the following informalities: (1) “on the droplets” in line 8 should be “in the droplets”; (2) “as a number of droplets with a DNA molecule” in lines 14 and 15 should be “in the droplets as a number of droplets with the DNA molecules”; (3) “as a number of droplets with no DNA molecule” in lines 18 and 19 should be “in the droplets as a number of droplets with a DNA molecule”; (4) “as a number of droplets with no DNA molecule” in lines 22 and 23 should be “in the droplets as a number of droplets with a DNA molecule”;  (5) “determining the first number as the number of DNA molecules in the solution” in line 24 should be “determining the number of DNA molecules in the solution based on the first number of droplets in which both the first fluorescence and the second fluorescence are detected in the droplets”; (6) “zero target DNA molecule” in line 27 should be “zero DNA molecule”; and (7) “a wavelength of the first fluorescence” in line 28 should be “the wavelength of the first fluorescence’. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement 
This rejection is based on the amendment filed on August 17, 2022 and is different from the rejection mailed on May 26, 2022. 
Claims 1, 3, 7, 17, 19, and 20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for determining that a solution contains a target DNA molecule when both the first fluorescence and the second fluorescence are detected in the droplet and the fluorescent probe is a TaqMan probe or Molecular Beacon probe and the PCR in the droplet is performed using a DNA polymerase having 5’ to 3’ exonuclease activity, does not reasonably provide enablement for determining if a solution contains a target DNA molecule using the methods recited in claims 1, 3, 7, and 19 and determining a number of DNA molecules in a solution using the methods recited in claims 17 and 20.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	
The Nature of The Invention
The claims are drawn to a method of determining if a solution contains a target DNA molecule and a method of determining a number of DNA molecules in a solution. The invention is a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology.”  Mycogen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Fed. Cir. 2001).  

The Breadth of The Claims

Claims 1, 3, and 7 encompass a method of determining if a solution contains a target DNA molecule, the method comprising the steps of: adding, to an oil, a fluorescently-labeled probe, a DNA intercalator, and an aliquot of the solution to produce droplets, each of the droplets containing the probe, the intercalator and the aliquot of the solution, the fluorescently-labeled probe having a first fluorescent dye for a first fluorescence and a quencher for the first fluorescent dye at respective ends thereof, the DNA intercalator having a second fluorescent dye for a second fluorescence; performing polymerase chain reaction (PCR) on the droplets; and only after completion of the PCR, measuring the first fluorescence from the fluorescently-labeled probe and the second fluorescence from the DNA intercalator in the droplets by a fluorescence detector, wherein based on a measurement result from the fluorescence detector, that the solution contains the target DNA molecule, when both the first fluorescence and the second fluorescence are detected in the droplets; the solution does not contain the target DNA molecule, when only one of the first fluorescence and the second fluorescence is detected in the droplets or the solution does not contain the target DNA molecule, when neither the first fluorescence nor the second fluorescence is detected in the droplets; wherein each of the droplets has only one zero target DNA molecule; and the wavelength of the first fluorescence and the wavelength of the second fluorescence are different. Claim 19 further limits claim 1 and requires that the probe is a TaqMan probe or a Molecular Beacon probe. Claim 17 encompasses a method of determining a number of DNA molecules in a solution, the method comprising: adding, to an oil, a fluorescently-labeled probe, a DNA intercalator, and an aliquot of the solution to produce droplets, each of the droplets containing the probe, the intercalator and the aliquot of the solution, the fluorescently-labeled probe having a first fluorescent dye for a first fluorescence and a quencher for the first fluorescent dye at respective ends thereof, the DNA intercalator having a second fluorescent dye for a second fluorescence; performing PCR on the droplets and, only after completion of the PCR, measuring the first fluorescence from the fluorescently-labeled probe and the second fluorescence from the DNA intercalator in each of the droplets by a fluorescence detector; counting a first number of the droplets in which both the first fluorescence and the second fluorescence are detected as a number of droplets with a DNA molecule; counting a second number of the droplets in which only one of the first fluorescence and the second fluorescence is detected as a number of droplets with no DNA molecule; counting a third number of the droplets in which neither the first fluorescence or the second fluorescence is detected as a number of droplets with no DNA molecule; and determining the first number as the number of DNA molecules in the solution; wherein each of the droplets is produced and contains only one or zero DNA molecule; and a wavelength of the first fluorescence and a wavelength of the second fluorescence are different. Claim 20 further limits claim 17 and requires that the probe is a TaqMan probe or a Molecular Beacon probe. 

Working Examples
The specification provides no working example for determining if a solution contains a target DNA molecule using the methods recited in claims 1, 3, 7, and 19 and determining a number of DNA molecules in a solution using the methods recited in claims 17 and 20. 

The Amount of Direction or Guidance Provided and The State of The Prior Art
The specification provides no working example for determining if a solution contains a target DNA molecule using the methods recited in claims 1, 3, 7, and 19 and determining a number of DNA molecules in a solution using the methods recited in claims 17 and 20. During the process of the prior art search, the examiner has not found any prior art which is related to determine if a solution contains a target DNA molecule using the methods recited in claims 1, 3, 7, and 19 and determine a number of DNA molecules in a solution using the methods recited in claims 17 and 20. 

Level of Skill in The Art, The Unpredictability of The Art, and The Quantity of Experimentation Necessary
While the relative skill in the art is very high (the Ph.D. degree with laboratory experience), there is no predictability whether a solution contains a target DNA molecule can be determined using the methods recited in claims 1, 3, 7, and 19 and whether a number of DNA molecules in a solution can be determined using the methods recited in claims 17 and 20. 
The specification teaches that “[E]ach of the fluorescently-labeled probes 103 and 104 has a fluorescent dye 105 and a quencher 106 for the fluorescent dye 105 at the 5’ and 3’ ends, respectively. The fluorescently-labeled probes 103 and 104 may be TaqMan® probes that anneal to a template DNA and then are hydrolyzed by the exonuclease activity of the Taq DNA polymerase so that the fluorescent dye and the quencher are separated with each other and fluorescence is emitted or Molecular Beacons that are generally in a stem-and-loop structure but anneal to a template DNA so that the fluorescent dye and the quencher are separated with each other and fluorescence is emitted. The fluorescently-labeled probes 103 and 104 may be at any concentration but the concentration is preferably about the same as that of the primers and between 0.01 µM and 1 µM”  and “[F]IG. 2 shows an example of combinations of expected droplets and their fluorescence. For five kinds of droplets 201 to 205, FIG. 2A shows the state of droplets before PCR, and FIG. 2B shows the states of droplets after PCR. In the states before PCR shown in FIG. 2A, only the DNA contained in the droplets are illustrated, and the fluorescently-labeled probe and the DNA intercalator are not shown. The droplet 201 contains the target DNA 206, the droplets 202 and 203 contains a DNA 207 which is not the detection target, and the droplets 204 and 205 do not contain DNA. As shown in FIG. 2B, since the droplets 202 and 204 do not contain the target DNA 206, a fluorescently-labeled probe 208 is not degraded and a DNA intercalator 209 is not intercalated; accordingly, no fluorescence is detected. Since the droplet 201 contains the target DNA 206, the fluorescently-labeled probe is degraded and a fluorescent dye 210 and a quencher 211 become separated as the amount of amplified DNA increases. Furthermore, a DNA intercalator 212 intercalates with the amplified DNA and fluorescences of the fluorescently-labeled probe and the DNA intercalator are detected. The droplets 203 and 205 show the cases where the target DNA 206 is not contained but the fluorescently-labeled probe is degraded or the fluorescent dye 210 and the quencher 211 of the fluorescent probe are separated due to a component derived from the sample and thus fluorescence is emitted from the fluorescent dye 210 of the fluorescently-labeled probe. In contrast, since the DNAs are not amplified in the droplets 203 and 205, the DNA intercalator 209 does not emit fluorescence. Therefore, the number of the target DNA molecules 206 can be determined by counting the number of droplets in which the fluorescences of both the fluorescently-labeled probe and the DNA intercalator are detected, and the number of droplets that do not contain the target DNA 206 can be determined by counting the number of droplets in which one or either of the fluorescence is not detected. As can be seen from the above, according to the present invention, the amplified DNA is detected using two methods based on different mechanisms, and therefore, it is possible to significantly reduce possibility of producing pseudo-positives and improve the reproducibility and accuracy of measurement” (see paragraphs [0021] and [0030] and Figure 2 of US 2018/0298435 A1, which is US publication of this instant case), the specification clearly indicate that the scopes of claim 1 or 17 is much broader than the teachings of the specification because claim 1 or 17 does not require that the fluorescently-labeled probe is a TaqMan probe or a molecular beacon probe.  It is known that a TaqMan probe consists of a fluorophore covalently attached to its 5’-end and a quencher at its 3’-end and only shows a background fluorescence itself because the fluorescence of the fluorophore  
covalently attached to its 5’-end is quenched by a quencher at its 3’-end based on FRET. During the process of PCR, the 5’ to 3’ exonuclease activity of a DNA polymerase degrades the probe that has annealed to its target nucleic acid which serves as a PCR template. Degradation of the probe releases the fluorophore from it and breaks the proximity to the quencher, thus relieving the quenching effect and allowing fluorescence of the fluorophore (page 1 of “TaqMan” from Wikipedia), “[M]olecular beacons are hairpin-shaped molecules with an internally quenched 
fluorophore whose fluorescence is restored when they bind to a target nucleic acid sequence” and  
“[A] typical molecular beacon probe is 25 nucleotides long. The middle 15 nucleotides are complementary to the target DNA or RNA and do not base pair with one another, while the five nucleotides at each terminus are complementary to each other rather than to the target DNA. A typical molecular beacon structure can be divided in 4 parts: 1) loop, an 18–30 base pair region of the molecular beacon that is complementary to the target sequence; 2) stem formed by the attachment to both termini of the loop of two short (5 to 7 nucleotide residues) oligonucleotides that are complementary to each other; 3) 5' fluorophore at the 5' end of the molecular beacon, a fluorescent dye is covalently attached; 4) 3' quencher (non fluorescent) dye that is covalently attached to the 3' end of the molecular beacon. When the beacon is in closed loop shape, the quencher resides in proximity to the fluorophore, which results in quenching the fluorescent emission of the latter” (see page 1 of “Molecular beacon” from Wikipedia). Although claim 1 or 17 requires that the fluorescently-labeled probe is a fluorescently-labeled probe having a first fluorescent dye and a quencher for the first fluorescent dye at respective ends thereof, since it is known that energy transfer is limited to distances of less than 10 nanometers (see page 1 of “Förster (Fluorescence) Resonance Energy Transfer with Fluorescent Proteins”) and claim 1 or 17 does not require that the fluorescently-labeled probe is a TaqMan probe which consists of a fluorophore covalently attached to its 5’-end and a quencher at its 3’-end and only shows a background fluorescence itself or fluorescently-labeled probe is a molecular beacon probe which is hairpin-shaped molecule with an internally quenched fluorophore whose fluorescence is restored when it binds to a target nucleic acid sequence, if the fluorescently-labeled probe is a regular probe and the distance between the first fluorescent dye and the quencher of the first fluorescent dye in the fluorescently-labeled probe is more than 10 nanometers, there is no fluorescence energy transfer between the first fluorescent dye and the quencher of the first fluorescent dye in the fluorescently-labeled probe such that the fluorescent signal is generated from the fluorophore of the fluorescently-labeled probe in the presence or absence of a target DNA molecule. Since it is known that some DNA intercalator dyes such as TOTO and EthD can be intercalated into a single stranded DNA (see page 1215 from Rye et al., Nucleic Acids Research, 23, 1215-1222, 1995) and a DNA intercalator dye does not emit fluorescence before it is intercalated into DNA (see paragraph [0030] of US 2018/0298435 A1, which is US publication of this instant case), if the DNA intercalator recited in claim 1 or 17 is a DNA intercalator dye which can be intercalated into a single stranded DNA such as TOTO or EthD, if the solution does not contain the target DNA molecule, the DNA intercalator dye intercalates into the fluorescently-labeled probe and produces a second fluorescence. Therefore, if the fluorescently-labeled probe is a regular probe, the distance between the first fluorescent dye and the quencher of the first fluorescent dye in the fluorescently-labeled probe is more than 10 nanometers and the DNA intercalator recited in claim 1 or 17 is a DNA intercalator dye which can be intercalated into a single stranded DNA such as TOTO or EthD, both the first fluorescence and the second fluorescence are still detected in the droplet even though the droplet or the solution does not have the target DNA molecule such that (1) a situation which the solution must contain the target DNA molecule when both the first fluorescence and the second fluorescence are detected in the droplets is incorrect and a first number of the droplets in which both the first fluorescence and the second fluorescence are detected cannot be used as a number of droplets with a DNA molecule as recited in claims 17 and 20; (2) a situation which the solution does not contain the target DNA molecule when only one fluorescence of the first fluorescence and the second fluorescence is detected in the droplets does not exist and the second fluorescence are detected cannot be used as a number of droplets with a DNA molecule as recited in claims 17 and 20; and (3) a situation which the solution does not contain the target DNA molecule when neither the first fluorescence nor the second fluorescence is detected in the droplets does not exist and a third number of the droplets in which neither the first fluorescence nor the and second fluorescence is detected cannot be used as a number of droplets with no DNA molecule. Furthermore, since claim 1 or 17 does not require that the PCR in the droplets is performed using a DNA polymerase having 5’ to 3’ exonuclease activity, if the PCR in the droplets is performed using a DNA polymerase without 5’ to 3’ exonuclease activity and the distance between the first fluorescent dye and the quencher of the first fluorescent dye in the fluorescently-labeled probe is less than 10 nanometers, the fluorescently-labeled probe cannot be degraded during the PCR to release the first fluorescent dye from the probe and break the proximity to the quencher of the first fluorescent dye and the first fluorescence produced from the first fluorescent dye of the fluorescently-labeled probe cannot be detected even though the droplet or the solution contains the target DNA molecule such that (1) a situation which the solution must contain the target DNA molecule when both the first fluorescence and the second fluorescence are detected in the droplet does not exist and a first number of the droplets in which both the first fluorescence and the second fluorescence are detected in the droplets cannot be used as a number of droplets with a DNA molecule as recited in claims 17 and 20; and (2) a situation which the solution does not contain the target DNA molecule when only one fluorescence of the first fluorescence and the second fluorescence is detected in the droplet is incorrect and the second fluorescence are detected cannot be used as a number of droplets with a DNA molecule as recited in claims 17 and 20. In addition, since claim 17 does not require that 100% DNA molecules in the aliquot solution must enter the droplets or does not indicate a efficiency which DNA molecules in the aliquot solution enter the droplets, if only certain percent of DNA molecules in the aliquot solution enter the droplets, it is unpredictable how the number of DNA molecules in the solution can be determined based on the first number of droplets in which both the first fluorescence and the second fluorescence are detected in the droplets as recited in claim 17. 
Case law has established that “(t)o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright 990 F.2d 1557, 1561.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) it was determined that “[T]he scope of the claims must bear a reasonable correlation to the scope of enablement provided by the specification to persons of ordinary skill in the art”.  The amount of guidance needed to enable the invention is related to the amount of knowledge in the art as well as the predictability in the art.  Furthermore, the Court in Genentech Inc. v Novo Nordisk 42 USPQ2d 1001 held that “[I]t is the specification, not the knowledge of one skilled in the art that must supply the novel aspects of the invention in order to constitute adequate enablement”.  
In view of above discussions, the skilled artisan will have no way to predict the experimental results. Accordingly, it is concluded that undue experimentation is required to make the invention as it is claimed.  The undue experimentation at least includes to test whether a solution contains a target DNA molecule can be determined using the methods recited in claims 1, 3, 7, and 19 and whether a number of DNA molecules in a solution can be determined using the methods recited in claims 17 and 20. 
Conclusion
In the instant case, as discussed above, the level of unpredictability in the art is high, the specification provides one with no guidance that leads one to claimed methods.  One of skill in the art cannot readily anticipate the effect of a change within the subject matter to which the claimed invention pertains. Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of any working example related to claimed invention and the no teaching in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8.	Claim 19 or 20 contains the trademark/trade name “TaqMan”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a fluorescent-labeled probe and, accordingly, the identification/ description is indefinite.

Response to Arguments
9.	Applicant’s arguments with respect to claims 1, 3, 6, 7, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	No claim is allowed. 
12.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        October 27, 2022